Mr. Justice Paxson
delivered the opinion of the court,
The plaintiffs are too late with their writ of error. The Act of April 1st, 1874, Pamph. L. 50, provides, “That from and after the date of the passage of this act, no fine or common recovery, nor any judgment in any real, personal or mixed action, nor any appeal from the Register’s Court, shall be avoided or reversed for any defect or error therein, unless the writ of error be commenced, or the appeal be brought and prosecuted with effect, or the certiorari taken, as the case may be, within two years after such fines levied, common recovery suffered, judgment signed or entered of record, or decree be pronounced, &c.” The act contains a saving clause in favor of minors, married women, persons non com/pos mentis, or beyond seas; but the plaintiff does not come within any of the exceptions. The judgment was entered January 10th 1876; the writ of error was not taken until June 10th 1878. It is alleged, however, that there was no legal service upon the plaintiffs in error, who were the defendants below. This, if true, will not help them, as it appears they knew of the judgment against them as early as July 10th 1877. Upon that daythey obtained a rule in the court below to show cause why the judgment should not be opened. There was ample time, therefore, after they acquired knowledge of the proceedings, to have sued out a writ of error within the statutory period.
Writ quashed.